 

ENTEST GROUP, INC. AND ZANDER THERAPEUTICS, INC. AGREEMENT

Zander Therapeutics, Inc. agrees to purchase 3,500,000 Series A preferred Shares
of Regen Biopharma, Inc. (“Shares”) from Entest Group, Inc. (“Owner”) for the
price of $35,000 USD cash. Latest closing price for these shares is .028 US$ per
share or total value of $98,000.

Owner acknowledges that Shares are free of any encumbrances and able to be
transferred to Zander Therapeutics, Inc.

Signed in Agreement:

/s/David Koos     By: David Koos, CEO     ENTEST GROUP,INC.           /s/David
Koos     By: David Koos, CEO     ZANDER THERAPEUTICS, INC.    

 

